Brooke, J.
On September 7, 1915, respondent, Lyons Evangelistic Committee, filed with the industrial accident board a written acceptance of the provisions of the so-called employers-’ liability act (2 Comp. Laws 1915, § 5423 et seq.). This acceptance was approved by the board on September 29, 1915. The claimant, in the course of his employment', while working for said respondent, the Lyons Evangelistic Committee, was injured on the 1st day of September, 1915. He made a claim for compensation under the act, and was awarded compensation by an arbitration •committee, which award was afterwards affirmed by the board on appeal.
The injury to claimant having occurred before his employer had elected to come under the act, it was not competent for the board to make an award. Bernard v. Traction Co., 188 Mich. 504 (154 N. W. 565); Shevchenko v. Railway, 189 Mich. 421 (155 N. W. 423).
The order of the board granting compensation is vacated and set aside.
Kuhn, C. J., and Stone, Ostrander, Bird, Moore, Steere, and Fellows, JJ., concurred.